Citation Nr: 1741306	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating of greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before a Decision Review Officer (DRO) in October 2013 and before the Board in April 2016.  Transcripts of the hearings are of record.  In June 2016 the Board remanded the issue for further development.  

The Veteran was previously represented by South Carolina Office of Veterans Affairs.  However, the record shows that in July 2017 the Veteran submitted a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  There is no indication that there is a more recent appointment of representation or that either party has withdrawn from this relationship.  Therefore, The American Legion is the Veteran's proper representative, and is listed as such on the first page of this decision. At this juncture, the Board acknowledges that the new representative has not had an opportunity to submit an Informal Hearing Presentation.  However, as this appeal will be remanded, this is harmless error. The new representative will now have an opportunity to submit argument at both the local level and again when the appeal is returned to the Board before final adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand but finds that a remand is necessary to ensure full compliance with the statutory duty to assist.

38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Such findings were not completely provided on the most recent VA examination for the Veteran's left knee in July 2016 as the examiner indicated that there was pain on weight bearing but did not test range of motion in the left knee upon weight bearing.  The examiner also did not conduct joint testing for pain on passive motion.  When VA undertakes to provide a VA examination or obtain a VA opinion, the examination, or opinion, must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his left knee with an appropriate examiner.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected left knee disability.  The examination 

report must include findings necessary to rate the disability, to include any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should provide the reasoning therefore.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

2. Review the medical opinion/examination to ensure that the remand directives have been accomplished.  If not, the case should be returned to the examiner for completion.

3. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

